DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I  in the reply filed on 26 November 2021 is acknowledged.  The traversal is on the grounds that the technical feature of the claims as amended make a contribution over the prior art.  While the Examiner agrees that the new claim amendments provide a common technical feature (only natural circulation) over the prior art presented in the Restriction Requirement of 4 October 2021 (KR 101769751), the common technical feature (the apparatus of claim 1 now including the amended limitations of only natural circulation) still fails to make a contribution over the prior art, see, for example US Patent No. 5,427,658 to Allen (Allen) (Abstract; Figure 1).  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 10-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation "the oxygen" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent basis exists only for “the product comprising oxygen”, i.e. comprising not consisting of.
Claim 3 recites the limitation "the hydrogen" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent basis exists only for “the product comprising hydrogen”, i.e. comprising not consisting of.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen.
As to claim 1,  Allen teaches an electrolysis device for electrolysis of water, comprising an electrolysis cell (10), wherein the electrolysis cell (10) comprises an anode space (34) comprising an anode (12) and a cathode space (36) comprising a cathode (30) separated from each other by a proton exchange membrane (20), the anode and cathode space both comprising inlets for receiving electrolyte (50) capable of separating oxygen, wherein the first gas separating apparatus (50) is arranged at least partially above the electrolysis cell (10) such that water flow from the anode space (34) to the first gas separation apparatus (50) and back to the anode space (34) via only natural circulation (i.e. gravity) (Column 4, Lines 45-48; Column 5, Line 51; Column 7, Lines 5-26 and 54-55;  Column 8, Lines 41-49; Column 9, Lines 60-65; Figure 1). 
As to claim 2, Allen teaches the apparats of claim 1. Allen further teaches that the apparatus comprises a first line (48) connected to an upper section of the anode space (34) and to the first gas separating apparatus (50) in which the water flows via the natural circulation and a second line (44) which is connected to the first gas separating apparatus (50) and to a lower section of the anode space (34) in which the water flows via the natural circulation (Column 9, Lines 45-65; Figure 1).
As to claim 3, Allen teaches the apparatus of claim 2.  Allen further teaches that the apparatus comprises a second gas separating apparatus (76) for separating the hydrogen gas, a third line (74) connected to an upper section of the cathode space (36) and to the second gas separating apparatus (76), and a fourth line (70) connected to the second gas separating apparatus (76) and to a lower section of the cathode space (36), wherein the second gas separating apparatus (76) is arranged at least partially above the electrolysis cell (10) so that water flows in the third line (74) and the fourth line (70) via only natural circulation (gravity) (Column 11, Lines 18-60; Figure 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 1,222,809 to Sebille (Sebille) in view of US Patent No. 5,484,512 to Sasaki et al. (Sasaki).  
As to claim 1, Sebille teaches an electrolysis device for electrolysis of water, comprising an electrolysis cell (10), wherein the electrolysis cell (10) comprises a plurality of plates (11) separated into two sides with use of a diaphragm (21) forming an oxygen generating side on one side of the plate (11) and a hydrogen generating side on the other side of the plate (11), thus forming an anode space comprising an anode side of the plate (11) and a cathode space comprising a cathode side of the plate (11) separated from each other by the diaphragm (21), the anode space comprising an inlet for water (19) wherein the water is oxidized and produces oxygen gas as a first product and the cathode space comprising an inlet for water (20) wherein the water is reduced and produces hydrogen gas, a first gas separating apparatus (34) capable of separating oxygen, wherein the first gas separating apparatus (34) is arranged above the electrolysis cell (10) such that water flows from the anode space to the first gas separation apparatus (34) and back to the anode space via only natural circulation (i.e. without the use of pumps) (Page 1, Lines 37-47; Page 1, Line 111 to Page 2, Line 73; Figures 1, 3 and 4). 
As to claim 2, the combination of Sebille and Sasaki teaches the apparatus of claim 1.  Sebille further teaches that the apparatus comprises a first line (33) connected to an upper section of the anode space of the cell (10) and to the first gas separating apparatus (34) in which the water flows via the natural circulation and a second line (42) which is connected to the first gas separating apparatus (34) and to a lower section of the anode space of the cell (10) in which the water flows via the natural circulation (Page 2, Lines 44-73; Figure 1).
As to claim 3, the combination of Sebille and Sasaki teaches the apparatus of claim 2.  Sebille further teaches that the apparatus comprises a second gas separating apparatus (28) for separating the hydrogen gas, a third line (27) connected to an upper section of the cathode space of the cell (10) and to the second gas separating apparatus (28), and a fourth line (43) connected to the second gas separating apparatus (28) and to a lower section of the cathode space of the cell (10), wherein the second gas (28) is arranged above the electrolysis cell (10) so that water flows in the third line (27) and the fourth line (43) via only natural circulation (gravity) (Page 2, Lines 44-73; Figure 1).
As to claims 4, 5 and 6, the combination of Sebille and Sasaki teaches the apparatus of claim 3.  Sebille further teaches that the second line (42) and fourth line (43) are connected at a mixing point, this mixing point thus enabling both the thermal and material transfer between the second and fourth lines (Figure 1) and thus considered to be equivalent to the first and second heat exchangers of the claims (see figure  1 and the specification at paragraph 22 of the present application wherein the first and second heat exchangers are given an embodiment of a single heat exchanger as a component with two inlets and a single outlet). 
As to claim 7, the combination of Sebille and Sasaki teaches the apparatus of claim 3.  Sebille further teaches that the second line (42) and the fourth line (43) are connected via a connection line configured to cause water equalization between the anode space and the cathode space (Page 3, Lines 68-73).

Claims 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sebille and Sasaki as applied to claim 3 above, and further in view of US Patent Application Publication No. 2012/0080027 to Navo Gilabertei (Navo).
As to claims 10, 11 and 12, the combination of Sebille and Sasaki teaches the apparatus of claim 3.  As discussed above, Sebille teaches that the apparatus operates based on natural circulation and self-pressurization (Page 1, Lines 37-47).  Sebille further teaches that oxygen is generated at half the rate of hydrogen and as such the storage container for oxygen is half the size of the storage container for hydrogen (Page 2, Lines 50-57) and that pressure equalization between opposite sides of the system is important (Page 1, Lines 48-56)
However, Navo discusses natural circulation in pipe systems and teaches that by optimization of pipe diameters pressure drops can be controlled for improved natural circulation (Paragraph 0015).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the natural circulation of Sebille could be optimized by optimizing the diameters of the pipelines, as Sebille specifically teaches that the amount of gases, and thus volume and pressure thereof, are different on the hydrogen and oxygen sides of the cell, it would have been obvious to one of ordinary skill in the art to optimize the diameters separately for enhancing natural circulation (MPEP 2144.05).   Thus optimizing to account for a difference in volume between the hydrogen and oxygen formed as a result of the water electrolysis and rendering obvious embodiments wherein the cross sectional area of the third line is at least twice the cross sectional area of the first line.  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sebille and Sasaki as applied to claim 7 above, and further in view of US Patent Application Publication No. 2016/0368789 to Manabe et al. (Manabe).
As to claim 13, the combination of Sebille and Sasaki teaches the apparatus of claim 7.  Sebille further teaches that the second line (42) and the fourth line (43) are discrete at a first section and then are connected with a connection line at a second section for combined input into the cell (10) (Figure 1).  However, Sebille fails to further teach that the apparatus comprises a first heat exchanger in the second line in the discrete section and a second heat exchanger in the fourth line in the discrete section.    
However, Manabe also discusses water electrolysis apparatus and teaches that heat exchangers should be provided on both the anode side and cathode side recycle lines for temperature control (Paragraph 0031; Figure 1)
As to claim 14, the combination of Sebille, Sasaki and Manabe teaches the apparatus of claim 13.  Sebille further teaches that the connection line is disposed integral with the bottom of the electrolysis cell (10) at the bottom of the electrolysis device (Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0070123 to Andrews et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CIEL P Contreras/Primary Examiner, Art Unit 1794